al revenue service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number number release date uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated july 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 and the regulations thereunder contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary a epps acting director eo examinations enclosure publication a department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date may taxpayer_identification_number exempt_organizations examinations form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree lf you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status lf you receive a final revocation letter you’ll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures report of examination form_6018 form 4621-a publication publication letter catalog number 34809f schedule no or exhibit year period ended form 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer 20xx12 date of notice date issues should failure to respond and failure to produce records a c exempt_organization be revoked due to facts the organization filed form_1023 for exemption on april 20xx and was granted exemption as a c on july 20xx with an effective date of april 20xx a organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the above mentioned tax period e correspondence for the audit was as follows o o o o letter rev with attachments were mailed to the organization on january 20xx with a response date of february 20xx letter 3844-a rev with attachment form_4564 was mailed certified to the director on march 20xx with a response date of march29 20xx article number per the united_states postal service usps tracking this was unclaimed and returned to the internal_revenue_service on march 20xx letter 3844-a rev with attachment form_4564 was mailed certified to response date of april 20xx article number per usps tracking this was unclaimed and returned to the internal_revenue_service on april 20xx the vice president on april 20xx with a letter 3844-a rev with attachment form_4564 was mailed certified to response date of april 20xx article number the vice president on april 20xx with a form 886-a rev department of the treasury - internal_revenue_service page -1- porn 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 per usps tracking this was unclaimed and returned to the internal_revenue_service on may 20xx o o letter 3844-a rev with attachment form_4564 was mailed certified to per date of april 20xx article number usps tracking this was delivered on april 20xx at x xx pm also received ps form_3811 with the signature of the secretary on april 20xx with a response the treasurer on april 20xx with a response letter 3844-a rev with attachment form_4564 was mailed certified to date of april 20xx article number usps tracking this was delivered on april 20xx at xx xx am also received ps form_3811 with the signature of the treasurer reflecting a signature date of april 20xx per e telephone contacts for the audit was as follows o o o o o january 20xx tax compliance officer tco called the phone number listed on the form_1023 application_for the organization at xxx- xxx-xxxx tco reached the voice mail for left a message for an officer to return the phone call the director and february 20xx tco called the director at xxx-xxx-xxxx and received voice mail tco left a message for the director to return the phone call the call was not returned april 20xx tco called the director at xxx-xxx-xxxx call did not ring to voice mail tco was unable to leave a voice mail may 20xx tco called the director at xxx-xxx-xxxx tco left a message for a return call the call was not returned may 20xx tco called the secretary this number was not in service at xxx-xxx-xxxx law internal_revenue_code irc sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as cash form 886-a rev department of the treasury - internal_revenue_service page -2- porn 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all-time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 ftr sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test it is not exempt if an organization fails to sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘l'reasury - internal_revenue_service 20xx12 organization position the organization has failed to respond to all attempts to contact them the taxpayer's position on the issue s is currently unknown at this time government position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status it sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx is the irs's position that the organization failed to meet the reporting requirements under form_1120 returns should be filed for the tax periods after january 20xx department of the treasury - internal_revenue_service form 886-a rev page -4-
